DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 were originally filed October 5, 2020.
	The amendment received March 9, 2022 amended claims 1, 3, 6, 7, 9, and 11.
	The amendment received July 26, 2022 amended claims 1, 5, 8, and 9 and canceled claims 2-4, 6, 7, 10, and 11.
	Claims 1, 5, 8, 9, 12, and 13 are currently pending.
	Claims 1, 5, and 8 are currently under consideration.
Election/Restrictions
Applicant elected, without traverse, Group I (claims 1-8) in the reply filed on March 9, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicant elected, without traverse, a first polypeptide with a MW of 15,000-39,000, a second polypeptide with a MW of 5,000-14,000, a third polypeptide with a MW of 500-4,000, and an average MW of 5,000-30,000 for the embolization particles in the reply filed on March 9, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: applicant elected subgenuses only. No species were actually elected. In order to further prosecution, the election has been accepted. However, this does not preclude a future species requirement.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application claims foreign priority to KR 10-2019-0172791 filed December 23, 2019.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Objections
The objection to claims 1, 4, and 5 regarding that personalization of inanimate objects is not typical of scientific writing is withdrawn in view of the amendment received July 26, 2022. 

The objection to claims 6 and 7 regarding “the first polypeptide has a first average molecular weight of”, “the second polypeptide has a second average molecular weight of”, and “the third polypeptide has a third average molecular weight of” is withdrawn in view of the cancellation of the claims in the amendment received July 26, 2022.  

The objection to claim 8 regarding “wherein the polypeptides are derived from same gelatin” should read “wherein the polypeptides are derived from the same gelatin” is withdrawn in view of the amendment received July 26, 2022.  

The objection to claim 8 regarding “at least one amino acids” should read either “at least one amino acid” or “at least one amino acid(s)” is withdrawn in view of the amendment received July 26, 2022.  
Withdrawn Rejections
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the scope of “at least two types of polypeptides” is withdrawn in view of the amendment received July 26, 2022. 

The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the units for the MWs is withdrawn in view of the amendment received July 26, 2022. 

The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the scope of the end product verses the starting materials is withdrawn in view of the amendment received July 26, 2022. 
New Objection
Claim Objection
Claims 1 is objected to because of the following informalities: the phrase at lines 5-6 is redundant in view of the limitations of lines 2-4 and 7-10 and “having” should be “have” in line 5 if the phrase is maintained in the claim. Appropriate correction is required.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation (1) “wherein the first polypeptide and the second polypeptide having different average molecular weights” (i.e. broader than 3 and 4 below) and/or (2) “a first polypeptide having a first average molecular weight; and a second polypeptide having a second average molecular weight smaller than the first average molecular weight” (i.e. broader than 4 below), and the claim also recites (3) “a first polypeptide having a first average molecular weight; and a second polypeptide having a second average molecular weight smaller than the first average molecular weight” (i.e. narrower than 1 above) and/or (4) “wherein the first polypeptide has the first average molecular weight of 15,000 Da to 39,000 Da, wherein the second polypeptide has the second average molecular weight of 5,000 Da to 14,000 Da” (i.e. narrower than 1 and 2 above) which are the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluijtmans et al. U.S. Patent Application Publication 2009/0246282 published October 1, 2009.
For present claims 1, 5, and 8, Kluijtmans et al. teach crosslinked gelatin particles composed of gelatins of different average MWs including between 5 and 40 kDa, less than 1 kDa, less than 5 kDa, 5 kDa, 10 kDa, 30 kDa wherein the gelatin comprises glycine, proline, hydroxyproline, glutamic acid, arginine, etc. and can be derived from collagen of the same or different sources and particle sizes of 1-500 micron (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 12-17, 23, 24, 27-34, 36, 37, 39-49, 61-66).
Therefore, the teachings of Kluijtmans et al. anticipate the presently claimed embolization particles.
Please refer to Nitta et al., 2008, Gelatin microspheres: Initial clinical experience for the transcatheter arterial embolization, European Journal of Radiology, 67: 536-540 regarding the intended use of the particles for embolization.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Kluijtmans et al. for claims 1, 5, and 8 were considered but are not persuasive for the following reasons.
	Applicants contend that Kluijtmans et al. do not teach a first polypeptide crosslinked with a second polypeptide having different molecular weights and Kluijtmans et al. do not teach the specific ranges of independent claim 1 and claim 5.
	Applicants’ arguments are not convincing since the teachings of Kluijtmans et al. anticipate the embolization particles of the instant claims. Kluijtmans et al. teach higher and lower weight gelatin fractions that may be crosslinked wherein the higher fraction can be higher than 50 kDa and the lower fraction can be less than 50 kDa; gelatin particles with more uniform properties so that no extreme small or extreme large particles will be formed; average molecular weights of 20-75 kDa; average molecular weights of 5-40 kDa; average MW of 5 kDa; average MW of 10 kDa; average MW of 30 kDa (please refer to the entire specification particularly paragraphs 14, 17-22, 28-30, 34, 37).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. U.S. Patent Application Publication 2009/0143568 published June 4, 2009 and Kluijtmans et al. U.S. Patent Application Publication 2009/0246282 published October 1, 2009.
	For present claims 1, 5, and 8, Chang et al. teach gelatin microspheres comprising gelatin of MWs of about 1 kDa, 5 kDa, 8 kDa, 9 kDa, 14 kDa, 16 kDa, 22 kDa, 23 kDa, 36 kda and ranges of about 0-50 kDa, 10-30 kDa, 30-50 kDa, and 10-70 kDa which can be combined wherein the gelatin comprises glycine, proline, and/or hydroxyproline and can be derived from the same or different sources and the gelatin can be crosslinked (please refer to the entire specification particularly the abstract; paragraphs 2-4, 11-13, 19, 23, 52-55, 60, 61, 110-113, 122, 123, 127, 128, 133-138, 141, 142, 144, 146, 151-154, 156, 180, 237, 239, ).
	However, while Chang et al. teaches gelatin crosslinking, Chang et al. does not specifically teach gelatin crosslinking for microspheres.
For present claims 1, 5, and 8, Kluijtmans et al. teach crosslinked gelatin particles composed of gelatins of different average MWs including between 5 and 40 kDa, less than 1 kDa, less than 5 kDa, 5 kDa, 10 kDa, 30 kDa wherein the gelatin comprises glycine, proline, hydroxyproline, glutamic acid, arginine, etc. and can be derived from collagen of the same or different sources and particle sizes of 1-500 micron (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 12-17, 23, 24, 27-34, 36, 37, 39-49, 61-66).
The claims would have been obvious because a particular known technique (i.e. crosslinking gelatin to make microspheres/microparticles) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Please refer to Nitta et al., 2008, Gelatin microspheres: Initial clinical experience for the transcatheter arterial embolization, European Journal of Radiology, 67: 536-540 regarding the intended use of the particles for embolization.

Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Chang et al. and Kluijtmans et al. for claims 1, 5, and 8 were considered but are not persuasive for the following reasons.
	Applicants contend that Chang et al. and Kluijtmans et al. do not teach a first polypeptide crosslinked with a second polypeptide having different molecular weights and Chang et al. and Kluijtmans et al. do not teach the specific ranges of independent claim 1 and claim 5.
	Applicants’ arguments are not convincing since the teachings of Chang et al. and Kluijtmans et al. render the embolization particles of the instant claims prima facie obvious. 
	Chang et al. teach that it is sometimes necessary to blend various lots of gelatin to obtain a gelatin mixture of the physical properties appropriate for use in a desired application; utilizing mixtures of gelatins from lots with specific molecular weights in certain percentages to achieve a mixture with the desired MW range; utilization of gelatin with a fixed range of MWs would allow for a reproducible and controlled performance; MWs of 16 kDa, 22 kDa, 23 kDa, and 36 kDa (i.e. first MW); MWs of 5 kDa, 8 kDa, 9 kDa, and 14 kDa (i.e. second MW); ranges of 0-50 kDa (i.e. first, second, and/or third MWs), 10-30 kDa (i.e. first and/or second MWs), 30-50 kDa (i.e. first MW); MWs of 16 kDa, 22 kDa, and 23 kDa (i.e. first MWs); MWs of 5 kDa, 8 kDa, 9 kDa, or 14 kDa (i.e. second MW); MWs of 1 kDa (i.e. third MW); and crosslinking (please refer to the entire specification particularly paragraphs 12, 13, 19, 108, 133-138, 141, 237, 239).
	Kluijtmans et al. teach higher and lower weight gelatin fractions that may be crosslinked wherein the higher fraction can be higher than 50 kDa and the lower fraction can be less than 50 kDa; gelatin particles with more uniform properties so that no extreme small or extreme large particles will be formed; average molecular weights of 20-75 kDa; average molecular weights of 5-40 kDa; average MW of 5 kDa; average MW of 10 kDa; average MW of 30 kDa (please refer to the entire specification particularly paragraphs 14, 17-22, 28-30, 34, 37).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658